The petition by the commissioner of children and families for certification for appeal from the Appellate Court, 52 Conn. App. 576 (AC 17313/17564), is granted, limited to the following issues:
“1. Under the circumstances of this case, was the trial court required as a matter of law to strike all of the testimony of David Mantell, the court-appointed expert witness?
“2. If the answer to question one is yes, was the error harmful?”
Benjamin Zivyon, assistant attorney general, in support of the petition.
Bradford J. Chaucer and William R. Kinloch, in opposition.
Decided May 25, 1999